Citation Nr: 1210860	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  06-33 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with depression and dysthymia. 

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus

6.  Entitlement to service connection for hyposmia (loss of sense of taste).

7.  Entitlement to service connection for loss of sense of smell.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968, with service in the Republic of Vietnam from September 1967 to September 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The RO initially developed the Veteran's claim for a psychological disability as two separate issues:  entitlement to service connection for PTSD and entitlement to service connection for depression.  However, because depression and dysthymia have been associated with the Veteran's PTSD, the Board has recharacterized these issues simply as entitlement to PTSD with depression and dysthymia, so that all of the associated symptomatology will be considered as included in his appeal for service connection for a psychological disorder, which is granted in the decision below.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  To the extent that the evidence also establishes a diagnosis of attention deficit and hyperactivity disorder (ADHD), in Clemons, the U.S. Court of Appeals for Veterans Claims held that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.  Because the Veteran has claimed that he has been depressed for over 20 years (see October 1996 private treatment report), that he had PTSD or depression as a result of his service in Vietnam (see e.g. December 2003 statement), and that his Vietnam experiences affects his life with intrusive thoughts and memories (see March 2004 VA examination), the current case is distinguishable from Clemons as these symptoms are not indicative of a claim for ADHD.  Should the Veteran believe that his ADHD is related to service, he is encouraged to file a claim for service connection with the RO setting forth his contentions.

The appellant testified before the undersigned Veterans Law Judge in September 2009.  A transcript of the hearing is of record.  Although additional evidence was also submitted in September 2009, this evidence was accompanied by a waiver of RO consideration.  Thus, a remand for agency of original jurisdiction (AOJ) consideration is unnecessary.  See 38 C.F.R. § 20.1304 (2011). 

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, loss of the sense of taste, and loss of the sense of smell are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not engage in combat.  

2.  A preexisting back disorder was noted on the Veteran's examination upon induction into service.

3.  The Veteran's preexisting back disorder did not undergo an increase in service.

4.  The Veteran experienced headaches in service and has provided credible statements establishing continuous symptoms of headaches since discharge from service.  

5.  A VA psychologist diagnosed the Veteran with PTSD due to fear of hostile military or terrorist activity during his service in Vietnam.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a preexisting low back disorder have not been established.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).

2.  The criteria for entitlement to service connection for headaches have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for entitlement to service connection for PTSD with depression and dysthymia have been met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  The VCAA notice requirements apply to all five elements of a claim:  Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the Veteran's claims for PTSD with depression and dysthymia and headaches, the Board grants in full the benefits sought on appeal.  Thus, any deficiency in VA's VCAA compliance is deemed to be harmless error, and any further discussion of VA's responsibilities under the VCAA is not necessary.

With regard to the issue of entitlement to service connection for a low back disorder, the Veteran was provided with VCAA-compliant notice in January 2004.  Moreover, in reviewing Virtual VA, the Veteran was provided with information regarding the degree of disability and effective date in March 2006.  Subsequently, the issue was readjudicated in a statement of the case, and the Board therefore finds that the notification requirements of the VCAA have been satisfied, and any timing defect has been cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As an initial matter, service treatment records and VA outpatient treatment records have been obtained and associated with the claims file, and the Veteran has submitted written statements on his behalf.  

Additionally, with the Veteran's consent and authorization, VA also obtained all relevant private treatment records from several health care providers.  VA, however, was unable to obtain records from Dr. K. W., who is deceased.  Pursuant to 38 C.F.R. § 3.159, the Veteran was notified of this fact in March 2004 and asked to identify any information that he may have as to the whereabouts of these records.  The Veteran responded to this letter in May 2004, indicating that he did "not have any useful additional information about [this doctor]," although he indicated that his ex-wife may have some knowledge.  The RO then contacted the Veteran's ex-wife in June 2004, asking for any information about Dr. K. W.'s records, but she did not respond.  Given the efforts described above, the Board finds that the Veteran has not provided enough information to identify and locate records of the deceased physician, if any are available, and that any additional efforts to request this information would be futile under 38 C.F.R. § 3.159.  Therefore, VA has fulfilled its duty to assist notwithstanding the inability to obtain Dr. K. W.'s records.

Next, the Veteran was provided with a VA examination in March 2004 with regard to the spine.  Upon a review of this examination, the examiner interviewed the Veteran, conducted a physical examination, and took an X-ray of the lumbosacral spine, which was sufficient to establish that the Veteran has a current disability of the spine.  Moreover, as will be discussed below in detail, because the evidence establishes that a preexisting back disorder was noted upon entrance and there is not a sufficient showing of any increase in severity in service, an opinion as to aggravation is not required.  Thus, the Board finds that a remand for another VA examination of the spine is unnecessary at this juncture.

Of significance, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of his service-connection claim for a low back disorder that has not been obtained.  Accordingly, the Board finds that no useful purpose would be served in remanding the matter for yet more development and that such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Service Connection Laws and Regulations  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West); 38 C.F.R. § 3.303(a) (2011).  Establishing entitlement to service connection for a disability requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see  38 C.F.R. § 3.303 (2011); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, pursuant to 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third element required for service connection is with the submission of competent evidence of a continuity of symptomatology since service.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Specifically, establishing a "continuity of symptomatology" requires evidence showing that (1) a condition was "noted" during service; (2) continuity of the same symptomatology following service; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21Vet. App. 303, 307 (2007); see also 38 C.F.R. § 3.303(b); Hickson v. West, 12 Vet. App. 247, 253 (1999) (holding that lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).  In this regard, the Court has held that medical evidence is required to demonstrate a relationship between the present disability and the continuity of symptomatology demonstrated unless such a relationship is one as to which a lay person's observation is competent.  Savage v. Gober, 10 Vet. App. 488, 497 (1997).  

Service connection may also be granted for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Finally, presumptive service connection for a chronic disease listed in 38 C.F.R. § 3.309(a) is established when the disease has become manifest within one year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3) (2011). 

The determination as to whether the elements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. 
§ 3.303(a).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

III.  Non-Combat Service 

Under 38 U.S.C.A. § 1154(b), where a veteran "engaged in combat with the enemy in active service . . . the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence of aggravation."  Section 1154(b) does not eliminate the need for medical nexus evidence; it merely reduces the burden of presenting evidence of incurrence or aggravation of an injury or disease incurred in or aggravated by combat service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996).   

In this case, however, the Board finds that the Veteran did not engage in combat with the enemy, finding most probative the fact that it was noted in a September 1996 private treatment report that the Veteran served in Vietnam in "non-combat action," and the Veteran's noted statement in a January 2008 VA treatment report that he was never forced to use his weapon to take a life.  The Board also considered the fact that the Veteran was not awarded any combat-specific medals and he did not submit any testimony during his hearing asserting combat-related service.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable to the current appeal.

IV.  Low Back Disorder

According to a March 2004 VA examination, the Veteran has been diagnosed with chronic lumbosacral strain with early degenerative changes, and the Veteran asserts that his current lumbosacral spine disability is related to service.  

In reviewing the evidence of record, however, the Board notes that the Veteran's induction examination in September 1966 noted "recurrent back pain/weakness, [not currently disabling]," and the Veteran was provided an initial PUHLES profile of 2 for the legs, in part, due to his back.  The Veteran indicated that he had recurrent back pain in his Report of Medical History, explaining that "I also have a chronic[al]ly sore and painful back after lifting or carrying objects very long."  The examiner reported in the physician's summary portion of the report that the Veteran has pains in the back on occasion, since high school football, and was "thrown to the floor" on two occasions with exertional back pain.  

The presumption of soundness does not apply to conditions that are noted upon entrance, which includes "[o]nly such conditions as are recorded in examination reports." 38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

After carefully reviewing the evidence of record, it is established that a preexisting back disorder, rather than just a history of a pre-service condition, was noted upon entrance into service.  In this regard, a summary of defects and diagnoses at his September 1966 induction examination noted "recurrent back pain/weakness," and a PULHES profile of 2 was provided for the legs, noted as due to the "back/knees" at time of induction.  The Report of History also suggests that the Veteran's back pain was not just a notation of merely a history of back pain, given the Veteran's use of the phrase "I also have a chronic[al]ly sore and painful back."

In light of the above, the Board concludes a preexisting medical condition has been noted upon entry into service, and therefore the presumption of soundness is not for application.  38 C.F.R. § 3.304(b).  However, a preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during service.   The question of whether a preexisting defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches."  Verdon v. Brown, 8 Vet. App. 529, 538 (1996).   After such a showing, to rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) and (b). 

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Accordingly, § 1153 requires an increase in the severity of the preexisting condition, as distinguished from the mere recurrence of manifestations of the pre-service condition, and evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

In light of the above, the threshold inquiry is whether the evidence establishes that there was an increase in the Veteran's preexisting back disorder in service.  In this regard, the Board acknowledges the Veteran stated that he originally injured his back when he was stationed at Fort Bragg, at which time he was moving a fifty-pound item when his "back just snapped" and he was laid up in the barracks for three days.  Hearing Transcript (T.) at p. 23-24.  Thereafter, as part of his duties as a mail clerk, he was often required to lift heavy mail bags, which would then sometimes result in pain in his back.  T. p. 23, 25.  

Although the Board concedes that the Veteran's service as a mail clerk would involve heavy lifting, the Veteran's statements as to the injury of his back disorder and onset of his back pain are not credible.  Specifically, the Veteran's statements are inconsistent with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  For instance, service personnel records reflect that the Veteran was stationed at Fort Bragg in February 1967, approximately five months after the Veteran reported on his induction examination that he had recurrent back pain since high school and two previous episodes of being thrown to the floor with exertional pain.  Thus, the Veteran's September 2009 hearing testimony as to the nature of the original injury is inconsistent with the information he provided at the time of his induction in September 1966.  

To the extent that the Veteran reported in the March 2004 VA spine examination that he has had occasional episodes of lower back pain treated by a chiropractor since service, the Veteran also expressly testified in September 2009 that he has never received treatment for his low back.  T. p. 31.  Thus, the Veteran's statements regarding treatment are also contradictory.

Finally, in a March 1995 private treatment report, it was noted that the Veteran "occasionally has foot pain and soreness, but other complete systems review is negative."  In a January 2006 VA Mental Health Assessment, he specifically denied "current medical issues" except for tinnitus.  The Veteran noted back pain in March 2006, which was described as "'mild soreness' to right mid back for 2-3 months,"  but he denied frank pain and denied "known injury or trauma."  Then, in April 2009, he reported to the VA emergency room for lower back pain that "started one week ago."  He indicated that, upon waking, his back was sore and it continued to get worse, and the impression was of musculoskeletal low back pain from degenerative joint disease and degenerative disk disease at L4-5.  According to the Veteran's history, he reported that he "has only had one episode of pack pain years ago after pushing a boat."  

Given the inconsistencies demonstrated, the Board finds the Veteran's current assertions of in-service incurrence or aggravation made in connection with his claim for benefits to lack probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (the Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Even if the Board were to assume that the Veteran had resultant back pain from moving a heavy item while stationed at Fort Bragg and that he occasionally felt back pain after handling heavy mail bags, such evidence is merely indicative of the recurrence of manifestations of the preexisting condition or of temporary flare-ups and, therefore, would still be insufficient to establish an increase in severity of his preexisting back disorder.  Significantly, recurrent back pain and weakness, along with a history of having been thrown to the floor twice with exertional back pain, was noted at the time of the Veteran's induction.  In any event, for all of the reasons discussed above, the Veteran's statements have been inconsistent with regard to the history and onset and frequency of back pain and, as such, lack credibility.  

The Board has reviewed the remaining evidence of record to determine whether an increase in disability has been established.  Significantly, in reviewing the Veteran's separation examination, although a history of recurrent back pain was noted on the Report of Medical History, the physician summary indicated a condition that existed prior to service and was non-symptomatic.  Moreover, clinical evaluation at that time revealed "normal" findings of the spine.  The other evidence of record, namely post-service private and VA treatment records, also is not indicative of an increase in disability in service.  To the contrary, when Veteran sought treatment for his back disability in 2006 and again in 2009, he reported an onset of the back pain ranging from one week to three months prior to the treatment, and he only reported one previous episode of back pain years ago after pushing a boat.  These symptoms do not represent an increase in severity when compared with the symptoms he reported at induction.

Because the evidence does not establish that the Veteran's preexisting back disorder underwent an increase in severity in service, the presumption of aggravation does not apply.   Therefore, although the Veteran's representative has argued that the March 2004 VA spine examination report is inadequate because it does not contain an opinion as to the origin of the Veteran's chronic lumbosacral disability, the Board finds that a remand for another VA examination is not needed here.  
Without any credible evidence that the preexisting back disability increased in severity in service, an opinion as to aggravation under 38 U.S.C.A. § 1153 is not necessary.  

Here, the probative evidence signifies that the Veteran's preexisting back disorder did not increase in severity in service.  Rather, a review of the service treatment records and post-service treatment records as discussed above, especially the findings at separation, demonstrates that the Veteran's back pain/weakness was not made worse by service.  Consequently, the Board finds that the evidence preponderates against the claim and that service connection for a low back disorder remains denied.

V.  Headaches 

The Veteran asserts that his headaches first started during service and continued thereafter.  In this regard, he testified that, while he was stationed at Camp Eagle, he had an incredible headache that required that he stay in the medic's tent for about six days on a cot.  T. p. 29.  He reported that he was treated with "APC" medication, a pill containing aspirin.  Id.  After carefully reviewing the claims file, and for the reasons that will be discussed below, the Board finds that service connection tinnitus is indeed warranted.  

The first element necessary for service-connection, that of a current disability, has been established.  In this regard, the Veteran was diagnosed with migraine headaches in a March 2004 VA examination. 

Turning to the next element, that of in-service incurrence or aggravation of a disease or injury, the Board recognizes that the Veteran's did not report any history of frequent or severe headaches when he was inducted in September 1966.  However, at the time of his separation from service in September 1968, the Veteran reported that he did experience frequent and severe headaches.  Unfortunately, no further details were provided with regard to this notation, to include a description as to the onset or diagnosis of these complaints.  Notwithstanding the above, because the Veteran did not have any complaints of headaches when he entered service but complained of frequent and severe headaches when he separated from service, it is accepted that he began to experience headaches or headache-like symptoms in service.

Having determined that the Veteran has a current disability of hearing loss and that he experienced headaches in service, the Board now turns to the remaining element of service-connection, that of a nexus between the present disability and the post-service symptomatology.   In this regard, the claims file contains an uncontradicted positive nexus opinion.  After soliciting the Veteran's history regarding the frequency/symptoms of headaches, the March 2004 VA examiner determined that the Veteran's migraine headaches had their onset in service, in June or July 1968.  

There is no dispute that Veteran is competent to report symptoms of headaches because this matter is one that may be "actually observed" and is "within the realm of his personal knowledge."  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board also finds these statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In fact, before and during the appeal period, the Veteran consistently stated that he experienced headaches in service, to include in a September 1968 Report of Medical History (noting a history of frequent or severe headaches); an October 1996 private treatment report (noting a past medical history of two spells of severe headaches); the March 2004 VA examination (noting a history of reoccurring headaches since June or July 1968); and September 2009 hearing testimony (noting a history of headaches beginning when he was stationed at Camp Eagle).

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  Given the competent and credible statements of record asserting continuity of symptomatology since discharge from service, especially in light of the fact that the Veteran reported frequent and severe headaches at his separation, as well as the March 2004 examination relating the onset of his migraine headaches to service, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for headaches. 

VI.  PTSD With Depression and Dysthymia

As an initial matter, the Board notes that the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended, effective July 13, 2010.  See 75 Fed. Reg. 39,843-01 (Jul. 13, 2010) and 75 Fed. Reg. 41,092-01 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  As set forth in the Federal Register, the revised provisions of 38 C.F.R. § 3.304(f) were made effective July 13, 2010, and apply to any claim that "[w]as appealed to the Board before July 13, 2010, but has not been decided by the Board as of that date."  Id.  Because the Veteran's claim was pending before the Board on July 13, 2010, but had not yet been decided at that juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for consideration in this case.  In pertinent part, the amended regulations provide that lay testimony alone may establish the occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of service, when a veteran experienced fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3) (2011).  

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (stating that if a diagnoses of a mental disorder does not conform to DSM-IV or is not supported by findings in the examination report, the rating agency shall return the report to substantiate the diagnosis); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

Generally, but not always, a veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor. Instead, the record must contain evidence that corroborates the Veteran's testimony as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 (1994).  However, there are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records, including evidence of behavior changes, which may corroborate his or her account of the stressor incident.

Further, lay testimony alone may establish the occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of service, in the following circumstances: when a veteran was diagnosed with PTSD in service (38 C.F.R. § 3.304(f)(1)); when a veteran engaged in combat with the enemy (38 C.F.R. § 3.304(f)(2)); when a veteran experienced fear of hostile military or terrorist activity (38 C.F.R. § 3.304(f)(3)); or when a veteran was a prisoner of war (38 C.F.R. § 3.304(f)(4)). 38 C.F.R. § 3.304(f).

With regard to stressors related to fear of hostile military or terrorist activity, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must also confirm "that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor."  38 C.F.R. § 3.304(f)(3).  Additionally, "fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others . . . and the veteran's response to the event or circumstance involved a psychological or psychophysiological state of fear, helplessness, or horror."  Id.  Examples such activity includes, but is not limited to, an actual or potential improvised explosive device, vehicle-imbedded explosive device, incoming artillery, rocket, or mortar fire, grenade, small arms fire, including suspected sniper fire, or an attack upon friendly military aircraft.  Id.

As an initial matter, the Board acknowledges that the Veteran in this case has been diagnosed with PTSD. According to a March 2004 VA psychological examination, it was expressly determined that the Veteran's DSM-IV diagnosis included PTSD, chronic and moderate.   However, the evidence is not unequivocal in this regard:  His prior diagnoses from the 1990s included dysthymia and major depression and, in April 2006, a nurse practitioner determined that the Veteran "does not appear to meet diagnostic criteria for PTSD at this time."  However, the March 2004 VA examiner was provided with the claims file for review, and although not self-evident from the examiner's stated medical degree of a Ph.D, the Board takes judicial notice of the fact that the examiner is a state-licensed psychologist.  The diagnosis is also consistent with a subsequent PTSD consultation in December 2005, noting that the Veteran did indeed appear to have sub-threshold PTSD.  Accordingly, the Board resolves doubt in the Veteran's favor and finds that the first requirement necessary to establish service connection for PTSD, that of a medical diagnosis conforming with § 4.125(a), has been met. 

In considering whether the second requirement has been met, the Veteran asserts that he has PTSD due to many stressful circumstances in service.  He described, in particular, approximately twenty stressors, some of which were forwarded on for verification through the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly the U.S. Armed Services Center for Unit Records Research (CURR)).  Additionally, of these twenty stressors, at least one was based upon a claimed in-service personal assault.  Further discussion of these specific stressors is unnecessary, however, because the Board finds that the Veteran experienced fear of hostile military or terrorist activity.  Much of the circumstances he described in Vietnam are the types of hostile military or terrorist activities that may not be readily verifiable and were meant to be encompassed in the revised PTSD regulation, i.e. incoming artillery, rocket, or mortar fire, grenade, small arms fire, and an attack upon friendly military aircraft.  Thus, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors because they are consistent with the circumstances, conditions, or hardships of his war-time service in Vietnam, and there is no clear and convincing evidence to the contrary.

The sole consideration for the Board at this juncture is whether the Veteran's fear hostile military or terrorist activities involved a psychological or psychophysiological state of fear, helplessness, or horror and whether these claimed stressors have been found to be adequate to support a diagnosis of PTSD by a licensed VA psychologist.  As noted above, the examining physician of the March 2004 VA examination report is a licensed psychologist.  In providing the diagnosis of PTSD, the examiner noted that the Veteran "was exposed to life-threatening, traumatic events in Vietnam, in which he responded with feelings of helplessness and horror."  Thus, the all of the criteria for establishing service connection under the revised regulation have been met.

In this case, the Board finds no compelling reason to discount the rationale and findings of the medical evidence of record suggesting that the Veteran suffers from PTSD related to a fear of hostile military or terrorist activity based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Although other VA and private treatment reports provide diagnoses of major depression and dysthymia, these symptoms have been associated with his PTSD diagnosis by the March 2004 VA examiner.  See March 2004 VA examination (noting a history of depression and chronically dysphoric mood in providing a primary diagnosis of PTSD with "dythymic disorder secondary to PTSD").  Therefore, the grant of service connection for PTSD will also include the attributed depression and dysthymia.  As discussed above, to the extent that it was determined in April 2006 that the Veteran does not appear to meet the criteria for PTSD at that time, the Board finds the March 2004 VA examination to be more probative, as it was performed by a licensed psychologist and was based on the Veteran's entire history and a review of the claims file.  On the other hand, the April 2006 assessment was rendered by a VA nurse practitioner and without benefit of review of the claims file.  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain yet another medical opinion to clarify the discrepancies in diagnosis.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

Given the competent medical evidence of record suggesting that the Veteran has a diagnosis of PTSD with depression and dysthymia related to fear of military or terrorist activities by a VA psychologist, and notwithstanding the differing opinions of record as to the nature and etiology of his current psychological disorder, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection.  As such, his service-connection claim is granted.


ORDER

Service connection for a low back disorder is denied.

Service connection for PTSD with depression and dysthymia is granted. 

Service connection for headaches is granted.


REMAND

I.  Bilateral Hearing Loss and Tinnitus

A review of the Veteran's service personnel records reflects that the Veteran was attached to an artillery unit in Vietnam and that he was qualified as a specialist with the M14 and M16 rifle.  Thus, it is accepted that he was exposed to loud noise in service from artillery and gunfire.  

The claims file contains two conflicting medical opinions addressing the likelihood of a causal connection between the Veteran's service and his current hearing loss.  In March 2004, a VA audiologist determined that "bilateral hearing loss could not be related to events of noise exposure."  In April 2004, however, the Veteran underwent another VA examination, and the examiner determined that the Veteran had "[b]ilateral service-related, noise-induced hearing loss."  Unfortunately, neither of these medical opinions are adequate to decide the claim.  

The April 2004 opinion is not supported by an adequate rationale and is based on an inaccurate factual history.  In this regard, the April 2004 examination report noted the Veteran history of exposure to significant gunfire "in combat, firing eight inch, 175 mm cannons."  While noise exposure is presumed given the Veteran's attachment to an artillery unit, it has not been established that the Veteran was either engaged in direct combat or fired the cannons.  Rather, the Veteran has consistently asserted that he served as a cook in Vietnam for approximately one and a half months and then as a mail clerk for the remainder of his time overseas.  T. p. 5.  He also expressly indicated that the blasts from the guns were about 150 yards away and that he would hear these guns when he was walking throughout the base.  T. p. 6-7.  Such testimony indicates that, while the Veteran was attached to an artillery unit, his duties did not include the firing of the cannons.  Moreover, while the Veteran describes several mortar attacks on his base, he has not asserted that he was involved in direct combat; rather, in a September 1996 private medical report, it was noted that the Veteran, although a Vietnam veteran, was in "non-combat action."  Additionally, in a January 2008 VA treatment report, the Veteran explained that he was never forced to use his weapon to take a life although his duties required that he travel long distances and was exposed to fearful situations and peripheral fire.  

Also inaccurate is the April 2004 VA examiner's notation that the Veteran's post service career was working as a service engineer "with no noise exposure."  In fact, the Veteran reported occupational noise exposure during the March 2004 VA examination in that it was noted that "he reports occupational noise exposure (construction) with hearing protection."  The Veteran's history of owning his own construction business was again noted in a January 2006 VA treatment report. Therefore, to the extent that the April 2004 VA examination report reflected that the Veteran was in combat, that he fired cannons, and that he had no post-service noise exposure, these facts are inaccurate.

Finally, the sole rationale for the April 2004 positive opinion is that "[t]here has been no subsequent significant worsening of his hearing . . . following his service career."  However, such conclusion conflicts with the evidence of record, including the fact that the Veteran had normal hearing at the time of his separation examination and that it was noted that his hearing was intact bilaterally in 1999.  Moreover, even when the Veteran did report hearing difficulty, as is the case in a September 1996 private treatment report, all of the noted Hertz levels (2000, 4000, and 5000) were at 25 decibels or less, which is significantly lower than the amount of hearing loss demonstrated on both the March 2004 and April 2004 audiograms.  

By contrast, the April 2004 VA examiner was provided with the claims file for review, acknowledged the Veteran's accurate reports of noise exposure in service (artillery without hearing protection) and also his occupational noise exposure (construction with hearing protection).  However, the April 2004 VA examination also provides an inadequate rationale for the opinion rendered.  In this regard, the sole rationale for the April 2004 opinion that the Veteran's hearing loss "could not be" related to in-service noise exposure is that the audometric data at the time of his separation from service showed normal thresholds bilaterally.  This rationale, although consistent with the evidence of record (as the Veteran's separation audiogram noted thresholds at 0 decibels at 500, 1000, 2000, and 4000 Hertz levels and the Veteran indicated that he did not have or ever had hearing loss in his Report of Medical History), is conclusory.  

Moreover, to the extent that the VA examiner states that it is for this reason that his hearing loss "could not" be related to service, this suggests that a causal connection could never be warranted whenever there is normal hearing at separation, which is an insufficient rationale on its face.  See Stelf v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating factors necessary for adequate medical opinion).  Although a VA examiner is not prohibited from finding audiometric results at separation to be etiologically relevant, normal in-service hearing test results do not preclude a veteran from establishing entitlement to service connection.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (holding that "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service" and explaining that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service").

In reviewing the medical evidence of record, the Board notes that the April 2004 VA examiner also determined that the Veteran had tinnitus related to bilateral hearing loss.  Therefore, this claim is inextricably intertwined with his claim for hearing loss and likewise requires an adequate opinion as to etiology.  

In Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008), the Court expressed that it is a medical examiner's responsibility to provide a well-supported opinion so that the Board may carry out its duty to weigh the evidence of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Because existing VA medical opinions are inadequate, the Board is therefore requesting that the claims file again be sent for review and another opinion be obtained regarding his claims for service connection for bilateral hearing loss and tinnitus.  

II.  Loss of Sense of Taste and Loss of Sense of Smell 

The Veteran also alleges that exposure to gunpowder in service caused a loss of the sense of taste and a loss of the sense of smell.  He testified that, during service, he began to notice a difference in the way his food tasted and that, over time, he noticed a decrease in both of these senses.  T. p. 8.  

Although the Veteran was provided with VA examinations to address the etiology of these diminished senses in March 2004 and April 2004, these VA examinations are inadequate, necessitating a remand.  

The March 2004 VA examination report indicates that the transcriptionist deleted the beginning of the dictation and that the report is therefore incomplete.  Notably, the omission appears to occur in a pertinent part of the examination that involves a review of the history of the Veteran's loss of sense of taste or smell.  Because of this, the Board is unable to determine what facts were considered in the VA examiner's conclusion that an opinion as to etiology could not be rendered without resort to speculation, thereby rendering the opinion inadequate.  See  Stelf v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating factors necessary for adequate medical opinion); Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (a speculative opinion is not inadequate where the examiner explains the opinion or the reasons for the opinion are "otherwise apparent in the Board's review of the evidence"); see also Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (a medical opinion based on inaccurate factual premise has no probative value).   

The other VA examination of record, which is from April 2004, is also inadequate because the examiner failed to provide any rationale for concluding that the disorders "would not appear to be in any way directly service-related."  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.") 

Because the existing VA medical opinions are inadequate, the Board is therefore requesting that the claims file again be sent for review and another opinion be obtained regarding his claims for service connection for loss of sense of taste and loss of sense of smell.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the examiner is directed to review the conflicting opinions and to discuss the Veteran's statements that he has noticed a gradual decrease in the senses of smell and taste since service.  

III.  Relevant VA Treatment Records

With regard to each of the remanded claims, the RO/AMC is directed to associate with the claims file any additional relevant VA treatment records that have not already been obtained.    

Accordingly, the case is REMANDED for the following actions:

1.   The RO/AMC should obtain and associate with the claims file copies of all relevant VA treatment records relating to the remanded issues that are not duplicate copies of treatment records already in the claims file.

2.  After accomplishing the above, the Veteran should be afforded another VA audiological examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The claims folder must be made available to the examiner for review as part of the examination process.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.  

The examiner should render an opinion, consistent with sound medical principles, as to whether the Veteran's currently diagnosed hearing loss disability and tinnitus is at least as likely as not (a 50 percent probability or higher) related to service, including exposure to noise in service.  The examiner is directed to accept that the Veteran was exposed to noise in service, to include artillery and small arms fire.  The examiner is also directed to discuss the Veteran's history of both in-service noise exposure and post-service noise exposure, as well as the difference in auditory thresholds noted at induction and separation.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  The Veteran should be afforded a VA neurological examination, or other appropriate examination, to determine the nature and etiology of the Veteran's diminished sense of taste and sense of smell.  The claims folder must be made available to the examiner for review as part of the examination process.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.  

The examiner should render an opinion, consistent with sound medical principles, as to whether the Veteran's loss of sense of taste and loss of sense of smell is at least as likely as not (a 50 percent probability or higher) related to service, including exposure to gunpowder in service.  The examiner is directed to accept that the Veteran was exposed to gunpowder in service.  The examiner should also review the conflicting opinions of record and discuss the Veteran's statements that he has noticed a gradual decrease in the senses of smell and taste since service.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


